Devens, J.
Assuming that the respondents had acquired a title to that portion of the land formerly covered by the old school-house, which is the aspect of the evidence most favorable to the present claim, the petitioners are seeking by this process to enforce a lien for work done upon a building which stands partly upon the land of the respondents and partly upon that of two other parties. They have not undertaken to show how much of the work for which they claim was done on that portion of the building which stands upon the land of the respondents, but seek to enforce their entire debts by a lien upon the building and so much of the land under the same as was formerly covered by the old school-house, and to this extent the learned judge who presided at the trial has decided that they have maintained their liens, and ordered a sale accordingly. We do not think, however, that this view of the matter can be sustained. It is well settled that if a party for whom work is done has an interest in a building only as personal property, the owner of the land never having consented to or authorized such work thereon, no lien can attach thereto, and this because such party has no interest which can be sold so as to render the lien effectual; and further, that it is not contemplated by the statutes that there shall be any severance of the building, or a sale of it or of any interest in it separate from an interest of the owner in the land itself. Belding v. Cushing, 1 Gray, 576. Hages v. Fessenden, 106 Mass. 228.
Upon that portion of the building which stands upon the land of third parties, there can, therefore, be no effectual lien, because there is no interest which the respondents have in the land on which it stands that can be in any manner the subject of a sale or conveyance. Even if the two portions of the building, that which stands on the land of the defendants and that which stands upon the land of third parties, could be treated as separate struct* *479ures, the plaintiffs would still be unable to enforce a lien for their claims ; they would be compelled, in order to do so, to show how much of the work was done upon that structure upon which there could be a valid lien. There could not be a lien upon one structure for work done upon another to which no lien attached, no matter how closely they were united, or upon one part for work done upon the other part. Rathbun v. Hayford, 5 Allen, 406. Landers v. Dexter, 106 Mass. 531. In the present case, either no means existed by which the amount of labor and material furnished for the part of the building which stood on the old school-house lot could be distinguished from that furnished for the other part, or if there did, the petitioners failed to offer any evidence from which it might be ascertained.
The view of the case which we have taken renders it unnecessary to consider whether or not a lien can be enforced against the property of a town, which it holds in order to enable it to perform the duties devolved on it by law as a municipal corporation.

Exceptions sustained.